EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Alter on 05 February 2021.

The application has been amended as follows: 
Claims 1, 2, and 6 – 8 are as previously presented in claims filed 21 December 2020. 
Claim 3 is cancelled as previously presented in claims filed 21 December 2020.

Claim 4 (Currently Amended). The image decoding method of claim 1, wherein in a case where no motion vector candidate is present in the motion vector candidate list, two (0,0) motion vector candidates are added to the motion vector candidate list.

Claim 5 (Currently Amended) The image decoding method of claim 1, wherein in a case where one (0,0) motion vector candidate is present in the motion vector candidate list, one additional (0,0) motion vector candidate is added to the motion vector candidate list.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487